OPINIÓN Y RESOLUCIÓN
Memorándum del Juez Asociado Señor Wole.
La parte victoriosa en esta corte en una moción de re-consideración ha solicitado una aclaración de nuestra opinión y sentencia, toda vez que la corte de Arecibo según dicho demandante-apelante sostiene el criterio de que el referido *519demandante está obligado a comenzar nna nueva acción. Creemos qne lo contrario aparece- suficientemente de nues-tra opinión y sentencia. En la sentencia devolvimos el- caso a la corte inferior para ulteriores procedimientos no incompatibles con la opinión. Normalmente cuando se devuelve un caso para ulteriores procedimientos algo más fia de ha-cerse en el mismo caso. En el párrafo penúltimo de nuestra opinión dijimos que como los demandados habían compare-cido y contestado, y no existía duda alguna sobre los hechos, el caso estaba listo para la venta en ejecución. Villanueva v. Díaz, p. 309.
Es verdad qne en la opinión usamos el tiempo presente y dijimos que el demandante tenía el derecho a iniciar nue-vamente la acción libre de la duda particular que se presen-taba, pero quisimos decir que el demandante tenía el dere-cho de seguir adelante en esta acción particular.
No estamos enteramente de acuerdo con el apelante en que para determinar una causa de acción, era necesaria una declaración respecto al efecto de nuestra anterior Sentencia en el caso de Cortés. Por el contrario, creemos que el de-mandante pudo haber establecido una acción ordinaria para el cobro de una hipoteca y que los demandados pudieron haber suscitado cualquier duda, si tal existía, respecto al derecho del demandante a seguir adelante. La cuestión, sin embargo, fue levantada en la corte inferior por el de-mandante mismo y resuelta en sentido adverso para él, pero hemos revocado esa decisión y creemos que el demandante tiene derecho a seguir adelante con su presente acción, y a que se ordene una venta.
Desde luego que si existe alguna duda en cuanto a que haya un hecho controvertible levantado por cualquiera de los demandados, ese hecho debe ser juzgado. Asimismo esta acción no puede afectar a los posibles derechos de terceras personas.
Esto se hace en reconsideración de nuestra opinión y sentencia.